FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForDecember 3, 2010 Commission File Number: 001-10306 The Royal Bank of Scotland Group plc RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K: ﻿ Copy of Regulatory News Service (RNS) announcement 3 December 2010 The Royal Bank of Scotland N.V. signs share sale agreement with Korea Development Bank for the sale of RBS Uzbekistan The Royal Bank of Scotland N.V., a subsidiary undertaking of The Royal Bank of Scotland Group plc, has reached agreement for the sale of its 82.35% holding in RBS NB Uzbekistan CJSC to Korea Development Bank. The transaction is subject to certain regulatory approvals and is expected to complete during Q2 2011. RBS NB Uzbekistan CJSC had gross assets of approximately US$ 365 million as at 31 December 2009. As part of the Group's strategic plan, announced in February 2009, it was concluded that the business would be better placed with a new owner outside of RBS. This sale represents further progress against the asset reduction element of RBS' five-year strategic plan Richard O'Connor, Investor Relations +44 20 7672 1758 Group Media Centre Tel: +44 END Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:3 December 2010 THE ROYAL BANK OF SCOTLAND GROUP plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary
